                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRISTOPHER GOODVINE,
                                                                   ORDER
        Plaintiff,
 v.                                                                18-cv-259-wmc

 SHERIFF RICHARDS, ET AL.,

        Defendants.


       Plaintiff Christopher Goodvine contends that Columbia County Jail staff violated

his constitutional rights during an altercation that took place on October 22, 2015. On

August 29, 2019, defendants filed a motion to dismiss Goodvine’s complaint pursuant to

Federal Rule of Civil Procedure 37, for Goodvine’s failure to: (1) respond to the court’s

order on his motion to compel; (2) respond to their communications; (3) appear for a

properly noticed deposition; and (4) update them and the court as to his new address.

(Dkt. #55.) In addition to dismissing this action with prejudice, defendants also requested

that the court stay all proceedings in this action pending resolution of the motion, and

order defendants their costs and reasonable attorney’s fees incurred as a result of

Goodvine’s failure to appear for the deposition, pursuant to Federal Rule of Civil Procedure

37(d). The court granted defendants’ request for a stay, and set September 9, 2019, as

Goodvine’s deadline to respond to that motion.

       On September 19, 2019, after that deadline passed and Goodvine had neither

responded to the motion nor contacted the court seeking an extension of that deadline,

the court issued an order explaining that it was inclined to grant defendants’ motion but
would give him until October 3, 2019, to file an opposition to defendants’ motion to

dismiss. (Dkt. #59.) That deadline, too, has passed, and still Goodvine has failed to file

an opposition or contact the court in any way. Accordingly, at this juncture, the court

agrees that dismissal of this action with prejudice under Federal Rule of Civil Procedure 37

is appropriate. However, since dismissing this action with prejudice is a sufficient sanction

in these circumstances, the court is denying defendants’ Rule 37(d) request for fees and

costs.




                                          ORDER

         IT IS ORDERED that:

         1) Defendants’ motion to dismiss (dkt. #55) is GRANTED in part and DENIED

            in part, as provided above.

         2) Plaintiff’s complaint is DISMISSED with prejudice.

         3) The clerk of court is directed to enter judgment in defendants’ favor and close

            this case.

         Dated this 9th day of October, 2019.

                                           BY THE COURT:

                                           /s/

                                           WILLIAM M. CONLEY
                                           District Judge




                                                 2
